UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
UNITED STATES OF AMERICA,

             - against -                      MEMORANDUM AND ORDER

CONFESSOR LIRIANO                              03 Cr. 227-3 (NRB)
a/k/a CELSO ACEVEDO-COLON,
                                               05 Cr. 253-4 (NRB)
                Defendant.
--------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE



        Defendant Confessor Liriano moves under 18 U.S.C. §

3582(c)(1)(A) to have the Court reduce his 240-month sentence

to time-served for Hobbs Act robbery; conspiracy to commit

Hobbs Act robbery; possession of a firearm in furtherance of

those offenses; and conspiracy to distribute narcotics.    ECF

No. 84.    The Government has submitted a letter in opposition.

ECF No. 85.    This is the second time defendant has petitioned

the Court for this type of relief, the Court having denied

his first pro se motion for compassionate release in July

2020.     United States v. Liriano, No. 03 Cr. 227, 2020 WL

4017821 (S.D.N.Y. July 15, 2020) (the “July Order”). In light

of the circumstances presently raised by defendant, we will

grant the motion.

        As explained in the July Order, Section 3582(c)(1)(A)

permits the Court to modify a sentence if, after considering
the factors set forth in 18 U.S.C. § 3553(a), “it finds

that . . . extraordinary and compelling reasons warrant such

a reduction . . . and that such a reduction is consistent

with applicable policy statements issued by the Sentencing

Commission.”     18 U.S.C. § 3553(c)(1)(A).

     In support of his instant motion, defendant advances

several arguments to justify release.1              First, defendant

points to the length of his sentence: a mandatory minimum of

120 months for conspiracy to distribute over 5 kg of cocaine

and another consecutive mandatory minimum of 120 months for

possession and discharge of a firearm while committing Hobbs

Act robbery.     Though the sentencing court (Judge Deborah A.

Batts) had no discretion to deviate from these minimums, the

U.S. Sentencing Guidelines range would have been 120 to 135

months.2     Defendant    has   now    served    over     16   years,   or

approximately 80% of that sentence.        Accounting for good time

credit, he is projected to be released in May of 2022, and so

has served approximately 95% of the total extent of his

incarceration.      Moreover,    defendant      informs    us,   and    the

government does not dispute, that for approximately the last


1     As a preliminary matter, defendant has exhausted his
administrative remedies to seek relief. See ECF No. 227, Ex. A.
2     Notably, according to defendant’s presentencing report,
defendant’s weapon was discharged accidentally, and no persons were
injured. Further, the 10-year minimum for defendant’s narcotics
conspiracy charge was triggered as a result of a fictitious amount of
drugs concocted by the DEA as part of a “sting” operation. ECF No. 84,
Ex. B.


                                 –2–
15   years,    defendant     has    not    had       a     single    disciplinary

infraction, and has completed a lengthy list of educational

programs while incarcerated.

      Defendant     further      points    to        the    recurrence     of    his

father’s      cancer,    which     the     government         concedes      “seems

serious.”      ECF No. 85 at 5.          He also submits a letter from

his mother - who likewise suffers from various ailments –

which speaks to the need for defendant to return home to the

Dominican Republic and care for the family’s affairs.                           ECF

No. 84, Ex. G.

      Lastly, defendant points to harsh prison conditions as

a result of the COVID-19 pandemic.               Defendant admits that he

“does not fall into a high risk category based on age or

medical    condition,”     ECF     No.    84    at    7,    and     we   note   that

“pointing to the mere existence [of] COVID-19 either in a

prison facility or in society generally is not enough to

satisfy       the   ‘extraordinary             and       compelling       reasons’

requirement of 18 U.S.C. § 3582(c)(1)(A).”                    United States v.

Davis, No. 14 Cr. 00296, 2020 WL 5628041, at *3 (S.D.N.Y.

Sept. 21, 2020).        However, it is undeniable that the pandemic

has led to severe conditions in the prisons, certainly none

of which could have been contemplated when defendant was

sentenced.




                                     –3–
      Taken separately, none of defendant’s bases for release

rise to the level of “extraordinary and compelling.” However,

considered in combination, we find that defendant has met

this burden.    With the reduction for good behavior, defendant

has served 95% of his sentence, the last year of which was

spent in severe conditions brought about by the pandemic.            In

addition, defendant has consented to removal to his home

country of the Dominican Republic.            See United States v.

Vargas, No. 88 Cr. 325, 2020 WL 6886646 (S.D.N.Y. Nov. 24,

2020); United States v. Bennett, No. 05 Cr. 1192, 2020 WL

2539077, at *2 (S.D.N.Y. May 18, 2020).

      Because defendant has satisfied his burden under Section

3582(c)(1)(A)(i), the Court now applies the factors set forth

in   18   U.S.C.   §   3553(a)   to   determine   if   they   override

defendant's extraordinary and compelling circumstances.3 We

find that they do not. These factors include “the nature and

circumstances of the offense,” and the need for the sentence

imposed “to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the

offense.”


3     “[A] court confronted with a compassionate release motion is
still required to consider all the Section 3553(a) factors to the
extent they are applicable, and may deny such a motion if, in its
discretion, compassionate release is not warranted because Section
3553(a) factors override, in any particular case, what would otherwise
be extraordinary and compelling circumstances.” United States v. Gotti,
No. 02 Cr. 743, 2020 WL 497987, at *2 (S.D.N.Y. Jan. 15, 2020).


                                  –4–
      As noted above, defendant has served the vast majority

of   his   sentence,    and   we   find   that    his   16   years     of

incarceration is ample punishment for the crimes for which he

was convicted. The Court is likewise satisfied that defendant

will not pose a danger to any persons or to the community, as

he is subject to an ICE detainer and will be removed from

this country upon his release.       See United States v. Francis,

No. 06 Cr. 80, 2021 WL 242461, at *2 (S.D.N.Y. Jan. 22, 2021).

      Therefore, for the reasons stated above, defendant’s

motion is granted.     Defendant is to be released solely to ICE

custody to effect his prompt removal to the Dominican Republic

in accordance with defendant’s consent.4

      The Clerk of Court is respectfully directed to terminate

the motion currently pending at ECF No. 84.

      SO ORDERED.


Dated:     New York, New York
           April 30, 2021

                                     ____________________________
                                         NAOMI REICE BUCHWALD
                                     UNITED STATES DISTRICT JUDGE




4     The Court expects CJA counsel to assist in the effectuation of
defendant’s prompt removal to the Dominican Republic.


                                   –5–
